DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Due to communications filed 10/20/22, the following is a non-final office action. Claims 1, 4, 9, 19 and 20 are amended.  Claims 2 is cancelled.  Claim 21 is new.  Claims 1, 3--21 are pending in this application and are rejected as follows.
Claim Rejections - 35 USC § 103
Claims 1, 3-5, 8-9, 16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 20090157297 A1), and further in view of Slavin et al (US 20140278052 A1), and further in view of TAGUCHI (JP 2010264841 A).

As per claim 1, Hagiwara discloses:

receiving, by a processor from a device associated with a vehicle, a request to reach a target destination by a target arrival time, ([0048] The control unit 29 accepts a route calculation condition from the user (S138). This step provides the user with "prioritizing time”, “prioritizing distance," and “prioritizing toll fare," and determines which condition the user selected. The control unit 29 performs this inquiry in the same manner as Step $110; [0077] As mentioned above using the example, the navigation system 20 allows the user to specify only the target region at the departure time without specifying a destination (visit place). When the vehicle approaches the target region, the navigation system 20 prompts the user to determine the destination. The user only needs to determine the specific destination at this time point. Accordingly, the navigation system 20 is user-friendly because the user can delay the time point to determine the destination.) In this case, the specific destination is ultimately requested, and therefore teaches the “target destination” of the present invention;

determining, by the processor, a route to the target destination, ([0049] At Step $140, the control unit 29 calculates several routes (e.g., four or five routes) from the start point (e.g., current position) for the route guidance to the target region based on the map data through the map data input device 25. The target region is specified at Step $135 by accepting the user's selection operation. The route calculation is not limited to the same route end point. Different end points may be assigned to respective routes. The route end point may be settled at any place in the target region; [0013] According to an aspect of the present invention, a navigation system is provided with the following. Map data acquisition means is included for acquiring map data to calculate a guiding route and perform route guidance. Acceptance means is included for accepting information from a user. Notification means is included for notifying the user. Control means is included to have first routing means, second routing; [0049] At Step 140, the control unit 29 calculates several routes (e.g., four or five routes) from the start point (e.g., current position) for the route guidance to the target region based on the map data through the map data input device 25. The target region is specified at Step $135 by accepting the user's selection operation. The route calculation is not limited to the same route end point. Different end points may be assigned to respective routes. The route end point may be settled at any place in the target region. For example, the route end point may be settled at a point where a main highway enters the target region or at the center of the target region);

sending an instruction, by the processor, to the device associated with the vehicle, wherein the instruction indicates to navigate the vehicle along the route instruction indicates to navigate the vehicle along the route, ([0013], The guidance means provides route guidance by causing the notification means to notify the user of the first guiding route and the second guiding route.);

Hagiwara does not specifically disclose the following limitations however, Slavin et al discloses:
tracking, by the processor, a movement of the vehicle along the route, (Slavin et al: [0070] By tracking the predecessor of each vertex along the shortest path, it can be determined where a lane change should take place and its distance from the current position.)

determining, by the processor, the roadway resource along the route; and controlling, by the processor, the roadway resource to enable the vehicle to reach the target destination by the target arrival time.

However, Slavin et al discloses in: (see Abstract, A lane-level vehicle routing and navigation apparatus includes a simulation module that performs microsimulation of individual vehicles in a traffic stream, and a lane-level optimizer that evaluates conditions along the candidate paths from an origin to a destination as determined by the simulation module, and determines recommended lane-level maneuvers along the candidate paths. A link-level optimizer may determine the candidate paths based on link travel times determined by the simulation module. The simulation may be based on real-time traffic condition data. Recommended candidate paths may be provided to delivery or service or emergency response vehicles, or used for evacuation planning, or to route vehicles such as garbage or postal trucks, or snowplows. Corresponding methods also may be used for traffic planning and management, including determining, based on microsimulation, at least one of (a) altered road geometry, (b) altered traffic signal settings, such as traffic signal timing, or (c) road pricing. ALSO SEE [0080] The simulation engines used by link-level optimizer 709 and lane lane-level optimizer 712 can be customized to reflect driver preferences including those for the maximum speed, lane preferences, simplicity of route, value of time, desirable time window of the arrival, and vehicle classification associated to lane use restrictions and toll fees, if any. The simulation engine can also take adaptive traffic signal optimization into account when and where it is present.) In this case, examiner interprets the microsimulation, of at least one of (a) altered road geometry, (b) altered traffic signal settings, such as traffic signal timing, or (c) road pricing, and adaptive traffic signal of Slavin to be analogous to the roadway resource along the route that is controllable; [0095] Once a new set of network state estimations and traffic predictions becomes available, the link-level route optimizer is put to work for subscribed drivers. The link-level route optimizer computes alternative routes at the current time from each driver's current position to his/her desired destination. As explained earlier, the alternative route can be described as a sub-network or as a hammock of sequences of directional links. Based on an individual driver's specific preference, these alternative routes are evaluated to compute a performance measure and to provide route guidance based on current conditions; [0057] It should be noted that in some embodiments, the origin, destination and vehicle type and preference, and any other inputs, can be entered directly into the lane- level optimizer, without using a link-level optimizer at all; [0009] The invention includes improvements to traffic microsimulation methods by taking account of more realistic lane level trajectory selections made by drivers.). In Slavin, it is suggested that the vehicle is enabled to reach the target destination by the target arrival time specified in the request since as shown in the paragraphs cited above, that driver's specific preferences are incorporated, where preferences can be entered directly into the lane-level optimizer, and also that lane level trajectory selections are made by drivers).

wherein the roadway resource comprises at least one traffic light, and wherein the controlling comprises controlling a timing of the at least one traffic light in presenting a green signal,
However, Slavin discloses in (Abstract: A lane-level vehicle routing and navigation...determines recommended lane-level maneuvers along the candidate paths. A link-level optimizer may determine the candidate paths based on link travel times determined by the simulation module. The simulation may be based on real-time traffic condition data. Recommended candidate paths may be provided to delivery or service or emergency response vehicles, or used for evacuation planning, or to route vehicles such as garbage or postal trucks, or snowplows....also may be used for traffic planning and management, including determining, based on microsimulation, at least one of...(b) altered traffic signal settings, such as traffic signal timing; [0037] FIG. 1 depicts the aforementioned microsimulation of traffic in Phoenix, Ariz., in which box 1 represents an intersection, including vehicles and lane-level geometry, with a near- ground-truth level of detail, as shown in box 2. The model also includes detailed traffic signal timing and other traffic management data, as shown in box 3, enabling the accurate simulation of signal operations and drivers’ behavioral responses to them. For example, box 4 illustrates the operational state of a traffic signal controller at an arbitrary time t, and box 5 represents the operational state of that controller at time t+10 seconds. This allows with high-fidelity simulation of both the demand (i.e., vehicles) and supply (i.e., lane-level geometries and traffic signal operations) elements of the environment in which a navigation system operate; [0057] adaptive traffic signals; [0090] Since the simulation and vehicle routing is at the lane-level, it can enable the traffic controller to conduct optimization of signal timing, phasing and coordination based on predicted performance measures such as delays, throughput, number of stops, and percentage of vehicles arriving at green signals.). 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Hagiwara does not disclose controlling a timing of the at least one traffic light in presenting a green signal in a direction in which the vehicle is travelling as the vehicle approaches the at least one traffic light and until the vehicle clears the at least one traffic light. 

However, TAGUCHI JP 2010264841 A discloses in (Description TAGUCHI : Then, in step S73, when the vehicle is traveling steadily, it is determined whether or not the green light can be passed as it is. That is, when the vehicle travels at the current speed, it is determined whether or not the signal can pass through the signal without changing to red but in blue. Here, if it is determined that the vehicle can pass the green signal, the traveling control is continued while maintaining the steady traveling speed pattern).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by TAGUCHI in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 3, Hagiwara does not disclose the following, however, Slavin discloses:

wherein the at least one traffic light comprises a plurality of traffic lights, [0055] Based on the road type, number of lanes, geography of the road, and existence of traffic signals and signs, embodiments of the invention can automatically generate the lane connectivity in typical urban intersection and freeway interchange configurations.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, Hagiwara does not specifically disclose the following , however Slavin discloses: wherein the controlling the roadway resource comprises presenting the green signal in the direction in which the vehicle is travelling as the vehicle approaches each of the plurality of traffic lights. ; Slavin: [0057] adaptive traffic signals; [0090] Since the simulation and vehicle routing is at the lane-level, it can enable the traffic controller to conduct optimization of signal timing, phasing and coordination based on predicted performance measures such as delays, throughput, number of stops, and percentage of vehicles arriving at green signals.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 5, Hagiwara does not specifically disclose the following , however Slavin discloses: wherein the roadway resource further comprises a selected lane of a road [0075] A second type of discretionary lane change is route-strategic and has the goal of improving the travel time or other figure of merit for the remainder or other significant portion of the route by focusing on the strategic choice of lane selections and the locations for lane-changing. This process is performed by adding and/or removing the lane vertices and edges in the lane graph. It can also be adjusted over the course of multiple simulation runs as the system learns which behaviors scenarios are superior in terms of the lane-level trajectory.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, Hagiwara discloses: wherein the roadway resource further comprises a reversible lane. [0025] The position detector 21 is provided with a GPS receiver 21a, a gyroscope 21b, and a distance sensor 21c. The GPS receiver 21a receives radio waves from artificial satellites for GPS (Global Positioning System) via a GPS antenna (not shown) and outputs a received signal. The gyroscope 21b detects the quantity of rotational motion applied to the vehicle. The distance sensor 21c detects a traveled distance based on the acceleration in the forward and backward directions of the vehicle and the like. The control unit 29 calculates the vehicle position, orientation, speed, and the like based on output signals from these sensors 21a through 21c. The point positioning system or the relative positioning system may be used as one of various systems to find the current position based on output signals from the GPS receiver 21a.
As per claim 9, Hagiwara discloses:
wherein the controlling the roadway resource further comprises directing a flow of traffic in the reversible lane in the direction in which the vehicle is travelling along the route, [0025] The position detector 21 is provided with a GPS receiver 21a, a gyroscope 21b, and a distance sensor 21c. The GPS receiver 21a receives radio waves from artificial satellites for GPS (Global Positioning System) via a GPS antenna (not shown) and outputs a received signal. The gyroscope 21b detects the quantity of rotational motion applied to the vehicle. The distance sensor 21c detects a traveled distance based on the acceleration in the forward and backward directions of the vehicle and the like. The control unit 29 calculates the vehicle position, orientation, speed, and the like based on output signals from these sensors 21a through 21c. The point positioning system or the relative positioning system may be used as one of various systems to find the current position based on output signals from the GPS receiver 21a. 

As per claim 16, Hagiwara does not specifically disclose the following , however Slavin discloses: gathering traffic data proximate to the roadway resource; and determining whether an adjustment to the control of the roadway resource needs to be made based upon the traffic data. Slavin: [0056] FIG. 6 shows another example 600 of an anticipatory lane change. This example involves a limited-access highway 601. The eastbound off-ramp 602 has a queue 612 of vehicles spilling back because of traffic volumes exceeding capacity at a downstream intersection 603. Drivers intending to take the next off-ramp 604, who might otherwise have moved right before off-ramp 602, would be advised to use the center and left lanes 605, 606, rather than join queue 612 forming at off-ramp 602, particularly if the off-ramp 604 is further downstream or there exist multiple lane connectors to off- ramp 604, thereby avoiding unnecessary queuing and enjoying a shorter travel time. On the other hand, if there is a higher probability of missing the optimal and intended route (e.g., because off-ramp 604 is very close to off-ramp 602), or the cost of using the alternative route is excessive, then an earlier lane change, even though it results in joining queue 612, may constitute the best course of action and would be recommended to the driver.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 19, this claim recites limitations similar to those in independent claim 1 and is therefore rejected for similar reasons.

As per claim 20, this claim recites limitations similar to those in independent claim 1 and is therefore rejected for similar reasons.

As per claim 21, Hagiwara (US 20090157297 A1) does not disclose wherein the at least one traffic light comprises a plurality of traffic lights.

However, Slavin discloses in:  ([0057]  In the microsimulation employed by the lane-level optimizer, traffic signals (which may be adaptive traffic signals) at downstream intersections (and other traffic controls, including, e.g., message signs and other driver information systems) are simulated to determine intersection delay realistically as are vehicle trajectories and conflicts inside of intersections.).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-7, 10-15, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (US 20090157297 A1), and further in view of Slavin et al (US 20140278052 A1), and further in view of TAGUCHI (JP 2010264841), and further in view of Hamilton, II (US 8200529 B2).

As per claim 6, Hagiwara does not specifically disclose the following, however Hamilton, II; discloses: wherein the controlling the roadway resource further comprises increasing a toll fee for the selected lane to reduce a number of vehicles travelling in the selected lane, (15) The present application discloses systems, methods, devices and program products for randomly setting travel fees. As used in the present application, the terms "toll" and "travel fee" refer not only to tolls or other fees associated with specific and designated toll or fee-for-use thoroughfares, but also to any fee or charge, or any credit or benefit, that may be assessed or awarded in association with a thoroughfare by a traveler. For example, a travel fee according to the present invention may comprehend a car-pool credit awarded, or a fee charged or debited from an account) in response to travel on any road, including free-ways and secondary roads, in traveling from an origin point to a destination point, and other examples will be apparent to one skilled in the art. Moreover, the term "enhanced fee" will be understood to comprehend increasing or decreasing a fee, charge, credit or reward associated with travelling.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, Hagiwara does not specifically disclose the following, however Slavin discloses: sending a further instruction to the device associated with the vehicle, wherein the further instruction indicates to navigate the vehicle in the selected lane, Slavin [0054] The lane connections and traffic conditions at the lane level are important information for a good navigation system. In our example, the driver of vehicle 401 intends to make a left turn at intersection 403, where the two left-lanes are allowed to make the left turn. If lane connection is of concern, then the driver should move into the left- most lane at the current location in order to stay on path. However, the driver may delay the lane change until passing the first intersection 402 if a large number of vehicles 411 are making a left turn at intersection 402 and there is a queue spilling back for that turning movement. The lane-level navigation system and its supporting database, recognizing this pattern of congestion in the appropriate lane-level context, and acknowledging certain driver behaviors, is capable of optimizing the path at the lane level and guiding the driver accordingly.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the

Application/Control Number: 16/995,770 Page 12 Art Unit: 3628 same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Hagiwara does not specifically disclose the following, however Hamilton, II; discloses: wherein the reversible lane is a reversible lane of a tunnel. Hamilton, Il: (5) More particularly, thoroughfare users have many different travel requirements, options, and habits. Roadway networks may include public roads, regional and intrastate highways, interstate highways, public toll and access roads, private toll and access roads, and each road in a given network may be negatively impacted by traffic carried by or diverted from another road. Traffic problems are not limited to roadways and other forms of public/mass transportation thoroughfares that may experience or cause traffic problems include canals, bridges and ferries). It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Slavin in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Hagiwara does not specifically disclose the following, however Hamilton, II; discloses: wherein the reversible lane is a reversible lane of a bridge. Hamilton, Il: (5) More particularly, thoroughfare users have many different travel requirements, options, and habits. Roadway networks may include public roads, regional and intrastate highways, interstate highways, public toll and access roads, private toll and access roads, and each road in a given network may be negatively impacted by traffic carried by or diverted from another road. Traffic problems are not limited to roadways and other forms of public/mass transportation thoroughfares that may experience or cause traffic problems include canals, bridges and ferries).

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, Hagiwara does not specifically disclose the following, however, Hamilton, II disclose: receiving a maximum payment amount that a user associated with the vehicle is willing to pay to reach the target destination by the target arrival time. Hamilton II: Thus, a service provider can create, maintain, support, etc., a computer infrastructure, such as the computer infrastructure 308 that performs the process steps of the present application for one or more customers, and in return the service provider can receive payment from the customer(s) under a subscription and/or fee agreement and/or the service provider can receive payment from the sale of advertising content to one or more third parties. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, Hagiwara doesn’t specifically disclose the following, however, Hamilton II discloses: calculating a cost for controlling the roadway resource; and calculating an estimated cost to reach the target destination by the target arrival time using the route that is determined and including the cost for controlling the roadway resource.

Hamilton II: (36) Tolls may be collected/rewarded using manual and automated devices and systems, including fare boxes and automated toll collection systems (ETC), for example incorporating EZ- Pass.RTM. and/or SunPass.RTM. systems and the like (EZ-PASS is a Trademark of the EZ-Pass Interagency Group in the United States and/or other countries; SUNPASS is a trademark of the Florida Department of Transportation in the United States and/or other countries). Global Positioning Satellite (GPS) systems may also be used to track vehicle road use independent of toll road use and associated ETC systems, thus extending toll, fees and credit awards according to the present invention beyond conventional toll thoroughfares. Such automated embodiments offer advantages in enabling simplified implementation, management, and modification of variable rate tolls. In one embodiment discounts are only available to commuters equipped to use an ETC/GPS system, and in another embodiment a higher toll is paid by those commuters not equipped for ETC or GPS. In other examples a one-time discount, a temporarily reduced toll fee or a long term reduced toll fee is offered to entice commuters to switch to automated ETC or GPS systems. ETC and GPS systems may also comprehend municipal parking collection systems; vehicle service, fueling or charging stations, for example incorporated into automated fueling pumps or charging stations. Toll fees may also be assessed and collected through other payment and debiting systems and events, for example upon payment of taxes, renewal of a driver’s license, payment of regulated utility bill, and the like; or tolls may be invoiced for remittance by the vehicle 32 owner or operator, or even passenger thereof 122.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Hagiwara doesn’t specifically disclose the following, however, Hamilton II discloses: presenting the estimated cost to the device associated with the vehicle. Hamilton Il: (35) and GARMIN is a trademark of Garmin Ltd. in the United States, other countries, or both); by a broadcast or satellite radio system 129; by a personal data device 130 (e.g. a personal digital assistant (PDA) device, a personal computer or a cellular telephone device); and by communications from a vehicle toll transponder 162 from a toll thoroughfare transponder 164 provided along the toll road 30. Each of the devices 128/129/130/162/164 may be in wired or wireless data communication with a toll thoroughfare authority or service provider 136 who provides toll rate assignments, distributions or updates to any one of the devices 128/129/130/162/164. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, Hagiwara doesn’t specifically disclose the following, however, Hamilton II discloses: notifying the device associated with the vehicle of the estimated cost is greater than a maximum payment amount that a user associated with the vehicle is willing to pay to reach the target destination by the target arrival time.

Hamilton Il: (26) More particularly, as the vehicles 32a within segment 42 have already passed an exit opportunity 46b, they cannot avoid or otherwise be incented not to use the segment 42, so each is charged only the nominal rate 56, presently USS$1.00. In contrast, the vehicles 32b within the segment 40 have an ability and opportunity to exit at exit 46b prior to travelling on the segment 42, so according to the present invention a first enhanced toll fee 52 (presently USS2.00) is distributed with notice to some of the vehicles 32b (for example at 10 of FIG. 1 discussed above), with others only charged the nominal rate 56. The vehicles 32c within the segment 38 have both the opportunity to exit at exit 46b, as well as another rest stop opportunity 48, prior to travelling on the segment 42. As each of these vehicles 32c have greater opportunities to avoid use of the segment 42 (and in another aspect also have more time to react to a notification of the enhanced rates 50 or 52 and plan accordingly) one of the first enhanced toll fee 52 and a higher second enhanced toll fee 50 (presently USS3.00) is distributed to each of the vehicles 32c, with none of said vehicles 32c enjoying the nominal rate 56. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, Hagiwara does not specifically disclose the following limitation: wherein the traffic data indicates that another vehicle requires an adjustment to the control of the roadway resource. However, Hamilton Il discloses in Claim 7. of Hamilton II : selecting each of a first group of the plurality of vehicles as function of an ability of each selected first group vehicle to exit or enter the thoroughfare prior to travelling on a segment of the thoroughfare having the usage attribute at a first ingress o egress opportunity; selecting each of a second group of the plurality of vehicles as function of an ability of each selected second group vehicle to exit or enter the thoroughfare prior to travelling on the segment at the first ingress or egress opportunity and at a second ingress or egress opportunity, the second ingress or egress opportunity not presented to the first group vehicles; and randomly distributing to each one of the second group of vehicles one of the enhanced rate and a greater- enhanced rate of the plurality of different toll rates, the greater-enhanced rate having a monetary value different from the nominal rate monetary value by a value greater than a difference value of the enhanced rate monetary value relative to the nominal rate monetary value. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, Hagiwara does not specifically disclose the following limitation: wherein the route is selected from a plurality of candidate routes, wherein the route is a lowest cost route of the plurality of candidate routes. However, Hamilton II discloses: Hamilton Il: (22) In contrast, according to the present invention a randomized or deterministic distribution of different toll rates is spread among all vehicles, or through a class or subset of a total vehicular traffic flow (e.g. a subset of all passenger vehicles, all trucks, all commercial vehicles, all single-occupant commuters, etc.). By randomly or deterministically distributing incentive rates (e.g. a rate relatively higher than a nominal/base rate chosen to decrease toll road traffic, or a rate relatively lower than a nominal/base rate chosen to increase toll road traffic) to a group smaller than a totality of the traffic flow or subset thereof the present invention avoids stimulating too many vehicles to react the same way, in some embodiments enabling disbursing resultant incentivized behavior across a range of commuters or even road systems. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Hamilton, Il in the systems of Hagiwara, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 10/20/22, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 101  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of TAGUCHI (JP 2010264841 A).
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
October 27, 2022

/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628